11TH COURT OF APPEALS
                               EASTLAND, TEXAS
                                   JUDGMENT

Hugo Ambriz,                                * From the 118th District Court
                                              of Howard County,
                                              Trial Court No. 53038.

Vs. No. 11-21-00152-CV                      * September 16, 2021

Scenic Mountain Medical Center and          * Per Curiam Memorandum Opinion
Manuel Carrasco, M.D.,                        (Panel consists of: Bailey, C.J.,
                                              Trotter, J., and Williams, J.)

    This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against Hugo Ambriz.